 METALLICLATHERS UNIONLOCAL 46557Metallic Lathers Union of New York andVicinity, Lo-cal 46,Wood,Wire and Metal Lathers InternationalUnion,AFL-CIO and Star Lathing and FurringCorp.and Interstate Lath,Plaster and Dry WallCorp.and District Council of New York and Vicini-ty of the United Brotherhood of Carpenters andJoiners of America,AFL-CIO. Cases 2-CD-470and 2-CD-471July 28, 1975DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Star Lathing and Furring Corp.,hereafter Star, and byInterstateLath, Plaster andDry Wall Corp., hereafter Interstate, alleging a viola-tion of Section 8(b)(4)(D) by Metallic Lathers Unionof New York and Vicinity, Local 46, Wood, Wireand Metal Lathers International Union, AFL-CIO,hereafter the Lathers. The chargealleges,in sub-stance, that the Lathers threatened to picket, and didpicket,Interstatewith an object of forcing or requir-ing themto assignthe installation of Imperial dry-wall to its members rather than to members of theDistrict Council of New York and Vicinity of theUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, hereafter the Carpenters. Pur-suant to notice, a hearing was held on June 20-21,August 13-16, September 10-11 and 22-25, Novem-ber 14-15, and December 2, 1974, and January 14,1975, at New York, New York, before Hearing Offi-cer Joel Spivak. All of the parties appeared and wereafforded full opportunity to be heard,to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. The Lathers, the Carpenters,Star, and Interstate filed briefs which have been dulyconsidered by the Board.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of theHearingOfficermade at thehearing are free from prejudicial error and are here-by affirmed.'The Hearing Officer granted a motion to intervene by the MetropolitanDrywall Association of New YorkCityand Vicinity,hereafter the Interve-nor Association,at the first day of the hearing.The Intervenor Associationhas filed a brief which includes,inter alia,a request for a broad order in thiscase.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERSThe parties stipulated that Star is a New York cor-poration with its offices in Bronx, New York, andthat it is engaged in the business of lathing in theconstruction industry; and that Interstate also is aNew York corporation with its offices in Queens,New York, and that it is engaged in the business ofinstalling lath, plaster, and drywall in the construc-tion industry. The parties further stipulated that, inthe course and conduct of their respective businesses,Star and Interstate each annually receives gross reve-nues in excess of $500,000 and that each annuallypurchases goods directly from outside the State ofNew York which are valued in excess of $50,000.We find that Star and Interstate are engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDThe parties stipulated,and we find, that the Lath-ers and the Carpenters are labor organizations withinthe meaning of Section2(5) of the Act.A. FactsInterstate is engaged in the business of installinglath, plaster, and drywall in the construction industryin the New York City area. At the time the disputearose herein, Interstate was installing Imperial boardat a jobsite on 22nd Street in New York City. Star,which has a collective-bargaining agreement with theLathers, was not involved in the disputed work at the22nd Street site. Star and Interstate have commonofficers.The disputed work involves the installation of Im-perial board. The record shows that metal floor andceiling runners (the track) and metal studs are erect-ed to receive the Imperial board which is secured byscrews, nails, or an adhesive. The Imperial board re-ceives a veneer plaster finish, applied by plasterers.The application of the veneer plaster finish is notpart of the disputed work here.The record shows that Interstate had assigned thedisputed work at the 22nd Street site to employeesrepresented by Carpenters during the second week ofApril 1974.2 On April 29, the Lathers business agent,PeterMcGovern, telephoned SalvatoreMagistro,Interstate's secretary, and asked him whether Inter-2All dates hereafterare 1974. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDstatewas using employees representedby the Car-penters to install Imperial board at the 22nd Streetsite.Magistro answered"yes" and McGovern re-sponded, "Then I will have to do what I have to do."The next day and for the succeeding 2 days the Lath-ers picketed the 22nd Street site.McGovern admittedat the hearing that the picketing was precipitated byInterstate's assignment of the disputed work to em-ployees represented by the Carpenters. Thereafter,McGovern also sent telegrams to Lathers foremenworking for Star(Magistro is an officer of both Starand Interstate)directing them no longer to permitthe transfer of employees from job to job, a moveintended to put pressure on Interstate to change theassignment of the disputed work.The record furthershows that the Lathers made demands for,and en-gaged in other work stoppages related to obtaining,Imperial board work for its members both prior toand after the 22nd Street incident.B. The WorkinDisputeAs described in the notice of hearing issued by theRegional Directoron May 28, 1974, the work in dis-pute involves "theworkof installing Imperial drywall byInterstateLath,Plaster andDrywall Corp."More specifically,this work may be described as theinstallation of metal floor and ceiling runners, metalstuds,and gypsumboard to whichis applied a veneerplaster finish.The particulargypsum board in theinstant dispute is one manufacturedby U.S. GypsumCompany andcarries thebrandname"Imperial."C. Contentionsof thePartiesThe Lathers contends that there is an agreed-uponmethod binding on all the parties for the resolutionof the dispute. Accordingly,iturges that the disputeis not properly before the Board and that the instantproceeding should be quashed.Additionally, theLathers claims,in any event,that its members areentitled to the work in dispute by reason of previousassignments by Interstate,area practice,economyand efficiency of operations,and decisions of tribu-nals awardingit the typeof work in dispute here. TheLathers further contends that the installation of Im-perial board is similar to the installation of lath inthat both receive a plaster finish,and different fromthe installation of regular drywall which it concedesiswork performed by carpenters in NewYork City.Interstate and the Carpenters take the positionthat Interstate's assignment of the disputed work wasjustified by Interstate's collective-bargaining agree-ment with the Carpenters,area practice,as well asskills possessed by the carpenters,and economy andefficiency of operations.Interstate denies that it hasa contract with the Lathers or that it is bound by theNew York plan.Interstateand the Carpenters fur-thercontend that the only differencebetween the in-stallation of Imperialboard and the installation ofregulardrywallis the finishwhich is applied after thewalls are erected. In this connection,Interstate andthe Carpenters point out that the finish is applied byplasterersand not by members of the Lathers or Car-penters.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, itmust be satisfiedthat thereis reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.The record shows that on April 29 the Lathersbusiness agent,McGovern,asked Interstate's secre-tary,Magistro,whether Interstate was using employ-ees represented by the Carpenters to do the Imperialboard work at the 22nd Street site.Magistro an-swered "yes" and McGovern responded, "Then I willhave to do what I have to do." The next day and forthe succeeding 2 days the Lathers picketed the 22ndStreet site.McGovern admitted at the hearing thatthe picketing was precipitated by Interstate's assign-ment of the disputed work to employees representedby the Carpenters rather than to employees repre-sented by the Lathers. The record also contains num-erous other instances where the Lathers sought toeffect a change in the assignment of the installationof Imperial board work.On the basis of the foregoingand the entire record,we find that an object of theLathers threats and picketing was to force or requireInterstate to assign the disputed work to employeesrepresented by the Lathers.Further,we do not find merit in the Lathers con-tention that all the parties are bound by the samevoluntary method for resolving the dispute. The rec-ord shows that Interstate was not a signatory to anagreement with the Lathers and there is no showingthat Interstate has voluntarily agreed to be bound bythe New York plan, as the Lathers claims. Nor do wefind that Interstate is bound by Star's contract withthe Lathers.In this connection,we note that Salva-toreMagistro,an officer of both Star and Interstate,signed a contract on behalf of Star with the Lathers,but told the Lathers that they would have to contactLouis DeBono about signing a contract on behalf ofInterstate with the Lathers.Accordingly, we conclude that on the basis of theentire record there is reasonable cause to believe a METALLIC LATHERS UNION LOCAL 46559violation of Section 8(b)(4)(D) has occurred and thatat the time of the instant dispute there did not existany agreed-upon or approved method for resolvingthe dispute to which all parties are bound. Therefore,the matter is properly before the Board for determi-nation.balance we do not find the work related to the instal-lation of Imperial board to be so closely related tothe traditional work jurisdiction of either of the twocompeting groups as to be a factor in favoring theassignment of the work to one group as opposed tothe other.E.Merits of the DisputeSection10(k) of the Actrequires the Board tomake an affirmativeaward of thedisputedwork af-ter giving due consideration to and balancing all rele-vant factors.'The followingfactors are relevant inmaking a determination of the dispute before us.1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified as collective-bargaining represen-tative for a unit of the Employer's employees.The record shows that Interstate signed a collec-tive-bargaining agreement with the Carpenters onApril 6, 1973, and that this agreement, current at thetime of the dispute here, provides,inter alia,that em-ployees represented by the Carpenters will perform:All work in connection with the installation anderection of gypsum wallboard to receive a ve-neer coat of plaster or lath to receive traditionalplaster if such materials are to be secured tonailable or screwable metal studs.Contrary to the contention of the Lathers, the rec-ord shows that Interstate was not a signatory to anagreement with the Lathers.We find that Interstate's contract with the Carpen-ters supports the latter's claim for the disputed work.2. Similarity of work involved to work regularlyperformed by claiming employeesThe record shows that the work of installing Impe-rial board is almost identical to that regularly per-formed by the carpenters in installing drywall. Onthe other hand, the record also shows that this workisalso similar to the work regularly performed byLathers in installing metal lathe. Moreover, in com-paring the function of Imperial board in relation towhat it replaces or acts as a substitute for, it wouldappear that Imperial board is used more often to re-place or substitute for metal lathe and other lathingalternatives than it is used in place of drywall, whicharguably itself is a lathing substitute. However, on3 International Associationof Machinists, Lodge No. 1743, AFL-CIO (J AJones Construction Company).135 NLRB 1402 (1962).3.Assignment, preference, and efficiency ofoperationsUnder Interstate's existing assignment, the em-ployees represented by the Carpenters who are per-forming the disputed work also are available to per-form regular drywall work, as well as related taskssuch as the installation of door bucks, an integralpart of any room. On the other hand, it would appearthat Interstate would lose this flexibility if the disput-ed work were assigned to employees represented bythe Lathers. We find this factor favors assignment tothe employees represented by the Carpenters.4. SkillsThe employees represented by the Carpenters havedemonstrated to the satisfaction of Interstate thatthey have the knowledge and skill to perform thedisputed work. It appears from the record that em-ployees represented by the Lathers also possess theskills necessary to perform the disputed work. Hence,we conclude that this factor favors neither party.5. Interstate's and area practiceThe record shows that Interstate used employeesrepresentedby theLathers to perform at least threejobs involving the installation of Imperial boardprior to the assignment of the disputed work here toemployees represented by the Carpenters. Interstatepoints out that these three jobs involved a minimalamount of Imperial board work and that they oc-curred shortly after it commenced operations andprior to the time that it had a regular crew of carpen-ters available.In each instance,the lathers used byInterstate were transferred from Star and the latherswere already on the jobsite.The first major job in-volving the installation of Imperial board undertakenby Interstate was at the 22nd Street site.Interstateassigned this Imperial board work to employees rep-resented by the Carpenters and has assigned all otherImperial board work since then to employees repre-sented by the Carpenters.Interstate,the Lathers,and the Carpenters eachintroduced evidence to support its respective conten-tions relative to the assignment of Imperial boardwork in the NewYork Cityarea.Much of this evi- 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence involved work outsidethe City of New York.We find that this evidence does not establish anyclear and consistent practicewhichwould assist us inmaking our determination.6.Awards andagreementsWe can accord no weight to the decision under theNew York plan, relied on by the Lathers, in view ofthe decision by the Impartial Disputes Board that theso-called "Statusquo" agreement between the Car-penters and Lathers Internationals ousted local bod-ies, such as BETA under the New York plan, fromdeciding disputes involving the type of work involvedhere.ConclusionsHaving considered all the pertinent factors herein,we conclude that the employees represented by theCarpenters are entitled to perform the work in dis-pute. In making this determination, we are assigningthe disputed work to the employees represented bythe Carpenters, but not to that Union or its members.Our present determination is limited to the particularcontroversy which gave rise to this proceeding.'4 Although the Lathers are insistent that the type of work involved hereinshould be awarded to employees it represents,and it may continue to at-tempt to obtain such work in the future,we do not believe that the evidencepresented in this proceeding is sufficient to show that this Union has aproclivity to violate Sec. 8(b)(4XD) of the Act in order to enforce suchdemands.We therefore limit the scope of the award to the situs involved inthe instant dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis of theforegoing findings, the National Labor RelationsBoard hereby makes the following Determination ofDispute:1.The employees represented by District Councilof New York and Vicinity of the United Brother-hood of Carpenters and Joiners of America, AFL-CIO, are entitled to perform the installation of metalfloor and ceiling runners, metal studs, and gypsumboard to which is applied a veneer plaster finish, atthe jobsite on 22nd Street in New York City.2.Metallic Lathers Union of New York and Vi-cinity, Local 46, Wood, Wire and Metal Lathers In-ternationalUnion,AFL-CIO, is not entitled bymeansproscribed by Section 8(b)(4)(D) of the Act toforce or requireInterstateLath, Plaster and DryWall Corp.to assignsuch work exclusively to indi-viduals represented by it.3.Within 10 days from the date of this DecisionandDetermination of Dispute,MetallicLathersUnion of New York and Vicinity, Local 46, Wood,Wire and Metal Lathers International Union, AFL-CIO, shall notify the Regional Director for Region 2,in writing,whether or not it will refrain from forcingor requiring Interstate Lath, Plaster and Dry WallCorp., by means proscribed by Section 8(b)(4)(D) ofthe Act, to assignthe work in dispute ina mannerinconsistentwith the above determination.